PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.
                                                 No. 05-10
RICHARD THOMAS STITT, a/k/a Patrick
V. Hardy, a/k/a Tom Tom,
               Defendant-Appellant.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.
                                                 No. 05-11
RICHARD THOMAS STITT, a/k/a Patrick
V. Hardy, a/k/a Tom Tom,
                Defendant-Appellee.
                                        
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                     (CR-98-47; CA-03-356-2)

                      Argued: January 31, 2006

                      Decided: March 24, 2006

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed and remanded by published opinion. Judge Motz wrote the
opinion, in which Judge Widener and Judge Williams joined.
2                        UNITED STATES v. STITT
                               COUNSEL

COUNSEL: Amy Leigh Austin, Assistant Federal Public Defender,
Gerald Thomas Zerkin, Assistant Federal Public Defender, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for
Richard Thomas Stitt. Thomas Ernest Booth, UNITED STATES
DEPARTMENT OF JUSTICE, Criminal Division, Washington, D.C.,
for the United States. ON BRIEF: Frank W. Dunham, Jr., Federal
Public Defender, Alexandria, Virginia; Jeffrey L. Stredler, WIL-
LIAMS MULLEN, Norfolk, Virginia, for Richard Thomas Stitt. Paul
J. McNulty, United States Attorney, Howard J. Zlotnik, Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for the United States.


                               OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   After Richard Thomas Stitt had exhausted all appeals of his convic-
tions and sentence for three capital murders, he filed this petition for
habeas relief. The district court denied Stitt’s challenges to his con-
viction. The court concluded, however, that Stitt’s counsel labored
under an actual conflict of interest that adversely affected his repre-
sentation of Stitt during the penalty phase of Stitt’s trial. For this rea-
son the district court vacated Stitt’s sentence. The Government
appeals that ruling. We also granted Stitt a certificate of appealability
on the question of whether an actual conflict of interest adversely
affected counsel’s representation during the guilt phase. For the rea-
sons that follow, we affirm the district court in all respects.

                                    I.

   In 1998, a jury convicted Stitt of three counts of murder during a
continuing criminal enterprise and numerous federal drug and fire-
arms offenses. Following a penalty phase hearing, the jury found the
required statutory aggravating factors and unanimously voted to
impose the death penalty for the three murder counts. We affirmed
Stitt’s convictions and capital sentence, and the Supreme Court
                         UNITED STATES v. STITT                           3
denied his petition for certiorari. See United States v. Stitt, 250 F.3d
878, 900 (4th Cir. 2001), cert. denied, 535 U.S. 1074 (2002).

   Stitt then sought habeas relief pursuant to 28 U.S.C. § 2255 (2000).
He filed numerous affidavits in support of this petition. After holding
two evidentiary hearings, the district court rejected all of Stitt’s
habeas claims save one. The court concluded that Stitt’s lead trial
counsel, Norman Malinski, labored under an actual conflict of interest
that adversely affected his representation of Stitt during the penalty
phase of Stitt’s trial. See Stitt v. United States, 369 F. Supp. 2d 679,
695 (E.D. Va. 2005). Specifically, the court found that Malinski, in
order to protect his personal interests, failed to ask the court to
appoint an expert qualified to testify about Stitt’s propensity for future
dangerousness, a request that the court likely would have granted;
instead Malinski hired a less costly but much weaker "expert" whose
only knowledge of federal prisons came from viewing a television
program. Id. For this reason, the court vacated Stitt’s sentence.

   In reaching this conclusion, the district judge, who had also pre-
sided at Stitt’s trial, relied not only on his own recollection of the trial
and assessment of Malinski, but also on the many affidavits submitted
by Stitt and the habeas testimony of several witnesses, including
Malinski. The district judge made extensive factual findings in sup-
port of its conclusion, which the Government does not contend are in
any way erroneous. We summarize these findings below.

   The court initially noted that Stitt hired Malinski, a Florida lawyer
who had represented Stitt in the past, as his principal counsel. Frank-
lin Swartz, a Virginia lawyer, served as local counsel. Id. at 683. The
court found that it was "not clear from the record exactly what were
the sources of funds used to pay for [Stitt’s] defense," nor even the
precise amount of the fees paid. Id. at 691. During the course of Stitt’s
trial the prosecutor maintained that Malinski had received $500,000
in drug money to represent Stitt. Id. The district court conducted a
short hearing on the matter in camera but did not pursue the matter
further at trial. See id.

  At the habeas hearings, however, in assessing Stitt’s challenges, the
court attempted to determine the particulars of Malinski’s fee arrange-
ment, including the source and amount of Malinski’s fees. Malinski
4                        UNITED STATES v. STITT
testified that he had little recall of these matters. He was only clear
that he and Swartz were to receive flat fees, with any costs for experts
to be paid by Stitt’s family "when a particular expense arose." Id. at
692. After repeated questioning by the court, Malinski guessed that
he received a total flat fee of between $75,000 and $100,000. Id. at
691. Kenneth "Boobie" Williams stated in a sworn affidavit that he
paid Malinski over $100,000 through third parties to represent Stitt.
Id. Similarly, Maurica Stitt Johnson, Stitt’s aunt, testified that she was
an intermediary who collected money for Malinski from another
friend of Stitt’s in Florida, Robin Jones. Id. Notwithstanding this evi-
dence, Malinski insisted that he did not remember anything more
about his fees; specifically, he did not "recall who paid him" on Stitt’s
behalf or whether Stitt’s family had been the only ones who had made
the payments. Id. at 692. He did acknowledge that "one payment had
to be rejected because the source of funds could not be verified." Id.
Noting that "Malinski could not even tell the court whether he main-
tained any records as to what he was paid or what his expenses were,"
the district court expressly found Malinski "evasive and not credible
in answering questions about the source of the funds, his expenditures
and his record-keeping." Id.

   Stitt argued that the Government’s accusation that Malinski
received over $500,000 in drug money made Malinski eager to avoid
scrutiny of his fee. Requesting a court-appointed expert would have
required the court to inquire into Stitt’s resources and Malinski’s fee;
Stitt contended that Malinski’s desire to protect his personal interests
prevented him from seeking the court’s assistance to hire a qualified
expert. The district court found that "[i]t [wa]s clear that Malinski
sought to avoid a Court inquiry into the source of funds paid to him
in order to protect his own self-interest." Id. at 693. The court noted
that Malinski himself conceded as much when cross-examined at the
habeas hearing. Malinski testified that he believed Stitt "didn’t have
the resources to pay for [a] mitigation investigator" to assist during
the penalty phase, and admitted that he knew that "under the law . . .
Stitt was entitled to the provision of such services." Yet despite this
knowledge, Malinski refused to ask the court to appoint an adequate
mitigation expert, or even to recommend this course of action to Stitt.
Id. at 693. Indeed, Malinski acknowledged that he "never discussed
this option with [Stitt]," nor did he inform Stitt "of Malinski’s deci-
sion not to pursue it." Id. at 694. Malinski testified that he did not
                         UNITED STATES v. STITT                         5
seek a court-appointed expert because such a request could have
"caused problems" by requiring Malinski to divulge the amount and
sources of his fees. Malinski "didn’t want to go down that road";
according to Malinski, it was a "hot spot" because of the prosecu-
tion’s allegation that Malinski had been paid $500,000 in drug money
to represent Stitt. Id. at 693. The district court pointed out that it had
attempted to have Malinski elaborate on the "problems" that "he
believed would have been caused" by the court’s appointment of an
adequate propensity for violence expert, but Malinski "c[ould] not —
or w[ould] not" articulate any asserted problems other than to
acknowledge that he sought to avoid "the Government’s inquiry into
the source of payments made to him." Id. at 694. For these reasons
the court found it "obvious that Malinski labored under an actual con-
flict of interest." Id.

   The court concluded that this actual conflict had an adverse effect
on Stitt’s defense because an adequate expert addressing Stitt’s pro-
pensity for violence was critical to counter the Government’s
expected position that Stitt would present a danger if sentenced to life
imprisonment. (The Government did in fact present a strong expert on
Stitt’s future dangerousness in prison, and the jury unanimously found
that Stitt’s future dangerousness was an aggravating factor justifying
imposition of the death penalty.) Malinski located and sought to hire
Dr. Mark Cunningham, a recognized propensity for violence expert
with extensive experience in federal capital cases. When Stitt’s family
did not have sufficient funds to hire Dr. Cunningham, Malinski
instead hired the concededly less expensive and less qualified Dr.
Thomas Pasquale. The district court found that "[t]here is no doubt
that Dr. Cunningham would have been the stronger expert," noting
that Dr. Pasquale’s only exposure to federal prisons was viewing an
HBO television special. Id. at 695 & n.11. The court found that
Malinski based his decision to hire Dr. Pasquale solely on protecting
his financial arrangements from the court’s scrutiny, and concluded
that "[t]his was not a reasonable basis for the decision, because the
circumstances suggest that Malinski could have obtained court-
appointed experts." Id. at 695. For these reasons, the court found that
Malinski’s actual conflict of interest "adversely affected" Stitt’s
defense, and so "prejudice . . . is presumed." Id.

   The district court denied all of Stitt’s other habeas claims, includ-
ing Stitt’s contention that Malinski "failed to conduct adequate inves-
6                        UNITED STATES v. STITT
tigations or to hire appropriate experts" during the guilt phase of the
trial "because these were expenses that would have been paid from
the retainer given to Malinski, and Malinski wanted to keep the
money." Id. at 692. The court noted that Stitt offered no retainer
agreement or affidavit that contradicted Malinski’s testimony that he
and Swartz were guaranteed flat fees for their services and that expert
fees and other costs were not to be deducted from those flat fees. Id.

   The Government appeals the district court’s judgment vacating
Stitt’s sentence, and we granted Stitt a certificate of appealability
(COA) on his claim that Malinski’s conflict of interest denied him
effective assistance of counsel during the guilt phase.1 We first con-
sider the Government’s appeal, and then turn to Stitt’s challenge.

                                    II.

   In order to show ineffective assistance of counsel, a claimant gen-
erally must demonstrate that his lawyer afforded him defective repre-
sentation and that there exists "a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding would
have been different." Strickland v. Washington, 466 U.S. 668, 694
(1984). However, when counsel is burdened by an actual conflict of
interest, he "breaches the duty of loyalty, perhaps the most basic of
counsel’s duties." Id. at 692. In this situation, a defendant need not
show prejudice due to the inherent seriousness of the breach and the
    1
    After Stitt filed his reply brief, we granted an additional COA to allow
Stitt to present two alternative grounds for affirming the district court’s
decision to vacate his sentence. In the absence of this additional COA,
we would not have jurisdiction to consider alternative grounds for
affirming a district court’s grant of relief when the district court denied
relief on those grounds below. See Manokey v. Waters, 390 F.3d 767,
773-74 (4th Cir. 2004). We asked the parties to brief the question of
whether the Fourth Circuit’s Local Rule 22(a) permits the expansion of
a COA when the court of appeals granted the COA in the first instance.
Both parties contend that the Local Rules do not prohibit this; we agree
that it is neither expressly permitted nor prohibited by the Local Rules.
However, because we affirm on the basis relied on by the district court,
we need not reach Stitt’s alternative grounds for affirmance, nor do we
need to resolve whether in this particular case we acted improvidently in
expanding the COA.
                         UNITED STATES v. STITT                          7
difficulty in "measur[ing] the precise effect on the defense of repre-
sentation corrupted by conflicting interests." Id. Rather, "[p]rejudice
is presumed . . . if the defendant demonstrates that counsel actively
represented conflicting interests and that an actual conflict of interest
adversely affected his lawyer’s performance." Strickland, 466 U.S. at
692 (quoting Cuyler v. Sullivan, 446 U.S. 335, 348 (1980)) (internal
quotation marks omitted).

   The district court analyzed Stitt’s conflict of interest claims under
the presumption of prejudice standard first set forth in Sullivan. The
Government’s appeal turns on whether the court erred in doing so.
This is because the sole ground urged by the Government for reversal
is that the district court applied the wrong legal standard. Thus, the
Government does not challenge "the district court’s conclusion that
Malinski had a private conflict of interest or that the conflict
adversely affected his performance." Brief of Appellee at 19. Indeed,
the Government concedes that if Sullivan is the correct standard, Stitt
produced sufficient evidence to obtain relief from his capital sentence.

   The Government insists, however, that the Sullivan standard does
not apply to the actual conflict here but only to conflicts growing out
of multiple representation claims — those involving a lawyer’s repre-
sentation of two or more clients at the same time. According to the
Government, all non-multiple representation conflict of interest
claims must meet the Strickland prejudice requirement. The Supreme
Court has never so held, and we have repeatedly rejected this
approach. See, e.g., Rubin v. Gee, 292 F.3d 396, 402 n.2 (4th Cir.
2002); United States v. Magini, 973 F.2d 261, 264 (4th Cir. 1992);
United States v. Tatum, 943 F.2d 370, 376 (4th Cir. 1991).

   Of course, we have also repeatedly reiterated that in order to obtain
the benefit of the Sullivan presumption a defendant must demonstrate:
(1) an actual conflict of interest (2) that "result[s] in an adverse effect
on counsel’s performance." Tatum, 943 F.2d at 375. Although this
standard excuses a petitioner from proving prejudice under Strick-
land, it does not lack teeth.

  First, the conflict of interest must be active; possible or potential
conflicts will not satisfy this requirement. See, e.g., Burger v. Kemp,
483 U.S. 776, 783 (1987) (holding that possible conflict of interest
8                       UNITED STATES v. STITT
arising out of attorney’s participation in co-defendant’s trial "did not
so infect [petitioner’s] representation as to constitute an active repre-
sentation of competing interests"); United States v. Burns, 990 F.2d
1426, 1438 (4th Cir. 1993) (finding that defendant’s state bar griev-
ance petition against his lawyer did not create an actual conflict
because the attorney could not "have gleaned any advantage for him-
self in disciplinary proceedings before the state bar by failing to
employ his best exertions . . . at trial").

   Moreover, even if a petitioner can establish the first element — an
actual conflict of interest — he will not be entitled to the Sullivan
prejudice presumption unless he can also demonstrate the second ele-
ment — that "the conflict has significantly affected counsel’s perfor-
mance." Mickens v. Taylor, 535 U.S. 162, 173 (2002). To establish
that an actual conflict caused an adverse effect, a defendant must meet
a three-part test. As Judge Widener explained for this court sitting en
banc:

    First, the petitioner must identify a plausible alternative
    defense strategy or tactic that his defense counsel might
    have pursued. Second, the petitioner must show that the
    alternative strategy or tactic was objectively reasonable
    under the facts of the case known to the attorney at the time
    of the attorney’s tactical decision. . . . Finally, the petitioner
    must establish that the defense counsel’s failure to pursue
    that strategy or tactic was linked to the actual conflict.

Mickens v. Taylor, 240 F.3d 348, 361 (4th Cir. 2001) (en banc), aff’d,
535 U.S. 162 (2002). Thus, it is not enough for a petitioner to show
that his attorney labored under an actual conflict; he must also dem-
onstrate that the conflict caused the attorney’s failure to pursue a
plausible, objectively reasonable alternative strategy.

  But when a petitioner can establish these two elements, we have
concluded on multiple occasions that the Sullivan presumption
applies, even when counsel is not simultaneously representing two or
more persons. For example, in Tatum we pointed out that an actual
conflict does not necessarily require that an attorney "formally repre-
sent[ ] hostile interests." Tatum, 943 F.2d at 376 (emphasis added).
Rather, we noted that an attorney will labor under an actual conflict
                         UNITED STATES v. STITT                         9
of interest sufficient to trigger the Sullivan presumption when he "har-
bor[s] substantial personal interests which conflict with the clear
objective of his representation of the client." Id.

   In Magini, we again expressly rejected the Government’s argument
here, holding that "although conflicts of interest usually occur when
an attorney represents multiple clients, a conflict may also arise
between an attorney’s private interests and those of the client."
Magini, 973 F.2d at 264 (citations omitted). There, a habeas petitioner
claimed that her counsel’s private pecuniary conflict of interest vio-
lated her Sixth Amendment right to counsel. The district court ana-
lyzed her claim as one of "attorney competence" under Strickland. Id.
at 264. We reversed, holding that Sullivan provided the correct
method of analysis, and remanded for an evidentiary hearing "to ana-
lyze her conflict of interest claim according to the [Sullivan] stan-
dard." Id. at 265.

   Finally, just a few years ago, we once again rejected the Govern-
ment’s position here. In Rubin, we held that Sullivan constituted the
clearly established federal law governing a petitioner’s claim that her
lawyers’ private conflict of interest adversely affected her representa-
tion. Rubin, 292 F.3d at 402. The conflict of interest in Rubin arose
from the fact that, shortly after the petitioner shot her husband, two
of her five lawyers arrived at the scene of the crime, took possession
of evidence, and instructed her to check into a hospital using an alias.
Id. at 403. We found that these lawyers’ personal interests in avoiding
prosecution and securing a retainer fee created an actual conflict that
adversely affected the petitioner’s representation. Id. at 401-02.

  Despite our uniform precedent,2 the Government insists that
  2
   Contrary to the Government’s contention, Reply Brief of Appellee at
3, 6, our precedent on this question is indeed "uniform," and neither
Burns nor Vinson adopt a contrary rule. Rather, in both cases we cited
Sullivan as the standard for determining the asserted conflict of interest
claim but concluded that the defendant could not meet the Sullivan stan-
dard, i.e., could not demonstrate an actual conflict of interest that
adversely affected his lawyer’s performance. See Vinson v. True, 436
F.3d 412, 418 (4th Cir. 2006) (holding that Vinson’s lawyers did not
have an actual conflict with him, but only an "independent and unrelated
conflict between themselves"); Burns, 990 F.2d at 1438 (holding Burns’s
lawyer did not have an actual conflict of interest that adversely affected
his representation).
10                        UNITED STATES v. STITT
"[a]fter Mickens, it is untenable to apply Sullivan to a private conflict
of interest case." Reply Brief of Appellee at 6. Contrary to the Gov-
ernment’s suggestion, Mickens does not state, let alone hold, that Sul-
livan does not apply to private conflict of interest cases. Rather, the
Mickens Court specifically left the scope of Sullivan "open." Mickens,
535 U.S. at 176. Moreover, after Mickens issued, we expressly held
in Rubin that the Sullivan standard does apply to cases involving pri-
vate conflicts of interest. Rubin, 292 F.3d at 402 n.2; see also Vinson
v. True, 436 F.3d 412, 418 (4th Cir. 2006) (applying Sullivan even
when there was no multiple representation). Although we noted in
Rubin that in Mickens the Supreme Court had warned against unduly
expanding Sullivan to cover "every potential conflict of interest," we
concluded that the Court "has never indicated that Sullivan would not
apply to a conflict as severe as the one presented here." Rubin, 292
F.3d at 402 n.2. The Government does not contend that the conflict
of interest in this case is less severe than the one presented in Rubin.
Nor could it, given the evidence presented in this case.3

   Accordingly, we again reject the Government’s contention that Sul-
livan only applies to conflicts involving multiple representation. The
district court did not err in holding that Sullivan provided the appro-
priate framework for analyzing the private conflict of interest claims
at issue here.

   Nor did the district court err in its application of the Sullivan stan-
dard to Stitt’s penalty phase claim. As outlined above, the district
court first found that Malinski’s desire to shield his fee arrangement
from the court’s scrutiny constituted an actual, not possible or poten-
tial, conflict of interest because Malinski’s personal interests pre-
vented him from asking the court to appoint a qualified mitigation
  3
    The conflict of interest in Rubin and in the case at hand are very simi-
lar. In both the defendant’s lawyers put their own interests — i.e. their
financial interests and their interest in avoiding possible criminal prose-
cution — above their clients’ interests. Here, however, the adverse effect
of the actual conflict on the defense is even more obvious than it was in
Rubin. The Government’s ready concession that Malinski’s actual con-
flict of interest adversely affected Stitt’s representation highlights the
severity of the conflict in this case, in sharp contrast to the vigorous dis-
pute of that question in Rubin. Compare Rubin, 292 F.3d at 404-06.
                        UNITED STATES v. STITT                       11
expert. Then the court concluded that asking the court to appoint Dr.
Cunningham, a qualified expert, was a plausible, objectively reason-
able strategy. See Mickens, 240 F.3d at 361. Malinski knew of this
strategy, and the request for court resources likely would have suc-
ceeded, but Malinski did not pursue it because of his conflict of inter-
est — he placed his desire to protect his fee from scrutiny ahead of
his duty to Stitt. Stitt, 369 F. Supp. 2d at 694-95. Thus, the district
court found that Stitt offered evidence of an actual conflict that
adversely affected Malinski’s performance and therefore satisfied
both elements of the Sullivan test. The Government does not dispute
these findings, nor can we conclude that they are clearly erroneous.
Therefore, we affirm the district court’s judgment vacating Stitt’s sen-
tence.

                                  III.

   Finally, we turn to the issue on which we granted a COA — Stitt’s
claim that Malinski labored under a conflict of interest that adversely
affected his representation during the guilt phase. The district court
rejected this claim, finding that Stitt could not demonstrate that
Malinski had an actual conflict of interest. See Stitt, 369 F. Supp. 2d
at 692.

   As discussed above, if Stitt can show an actual conflict of interest
that adversely affected his representation, he qualifies for Sullivan’s
presumption of prejudice. See Sullivan, 446 U.S. at 348-49; Rubin,
292 F.3d at 401-02. Stitt asserts that Malinski’s fee arrangement led
Malinski to refrain from conducting an out-of-state investigation dur-
ing the guilt phase since the costs of such an investigation would have
come out of Malinski’s fee. In addition, Stitt argues that the district
court’s finding of no actual conflict of interest during the guilt phase
contradicts the court’s statement that, "[o]verall, the Court finds that
Malinski was evasive and not credible in answering questions about
the source of the funds, his expenditures and his record-keeping."
Stitt, 369 F. Supp. 2d at 692. We cannot agree.

  The district court concluded that there was no conflict of interest
during the guilt phase because "there is no indication that the money
Malinski received for his representation was directly correlated to
money that would be paid for experts or other fees and costs." Stitt,
12                       UNITED STATES v. STITT
369 F. Supp. 2d at 692. The court thus appears to have credited
Malinski’s testimony that he was to be paid a flat fee, with Stitt’s
family and friends providing additional funds for expenses as those
costs arose during the trial. This finding does not contradict the dis-
trict court’s further finding that Malinski was not credible in some
respects; it simply evidences that the district court found Malinski
credible as to some issues, but not others. Although the district court
generally found Malinski not credible, it concluded that it could not
reject his guilt phase denial given that Stitt offered no contract or affi-
davit contradicting Malinski’s testimony as to the flat fee aspect of
the fee arrangement. We cannot conclude that the district court’s find-
ing of no conflict during the guilt phase is clearly erroneous.

   Furthermore, even if Stitt could establish an actual conflict of inter-
est during the guilt phase, he clearly failed to demonstrate that the
conflict adversely affected his representation during that phase. Stitt
asserts that he need only show that Malinski failed to pursue a plausi-
ble alternative strategy. This argument ignores our holding in Mick-
ens, which emphasized that the plausible alternative strategy must be
"objectively reasonable under the facts of the case known to the attor-
ney at the time of the attorney’s tactical decision." Mickens, 240 F.3d
at 361.

   In contrast to his showing regarding the penalty phase, Stitt failed
to meet the Mickens test for demonstrating adverse effect during the
guilt phase. Specifically, Stitt has failed to demonstrate that conduct-
ing an out-of-state investigation was a plausible, objectively reason-
able strategy based on the facts known to Malinski at the time of trial.
See id. Although the indictment indicated that the conspiracy operated
in both Virginia and North Carolina, the majority of the offenses
charged — including the three murders — took place in Virginia.
Nothing in the record suggests that an out-of-state investigation
would in any way have aided Stitt’s defense. Therefore, Stitt cannot
meet the second prong of the Mickens adverse effect test. The district
court did not err in rejecting Stitt’s claim of ineffective assistance of
counsel during the guilt phase.4
  4
   Stitt conceded at oral argument that he cannot prove Strickland preju-
dice as a result of Malinski’s representation during the guilt phase.
Because we reject his conflict of interest argument, Stitt’s claim of inef-
fective assistance of counsel during the guilt phase must fail.
                      UNITED STATES v. STITT                    13
                               IV.

  For the foregoing reasons, we affirm the judgment of the district
court and remand the case for re-sentencing.

                                     AFFIRMED AND REMANDED